DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 4 was previously indicated as allowable, and is now amended as an independent claim, such that it is allowable for the reasons stated in the Non-Final Rejection of 09/04/2020.  The amended claim 1 is allowable because, in some contrast to the Applicant’s Arguments (filed 12/04/2020), the amendment to the independent claim is actually more substantive and more specific than the previously presented claims 1 and 2.  The Applicant’s amendment clarified outstanding issues in both claims, thus changing the scope.  Further, the new amendment to claim 1 requires: “moving the layer forming jig along the longitudinal direction and into the surface of the sheet of dielectric elastomer material”, which was not previously required in the examined claims.  The prior art, such as Beurrier (US 5,559,387) discloses moving the jig/shaft, but does not disclose moving it “into the surface of the dielectric”.  In other words, the prior art methods do not push the jig into the materials, but instead use a rotating wrapping method, as shown in figs. 8-15 of Beurrier.  As such, the Applicant’s argument is compelling that the prior art does not teach the limitations of claim 1.  The other most pertinent prior art is to Ishiguro et al. (US 2008/0238258 A1) and Nozawa et al. (US 2009/0127734 A1).  Ishiguro is cited in the Non-Final and does not teach the limitations, as argued by Applicant.  The seeming best art may be to Nozawa, however that reference ad arguendo that Nozawa did disclose such limitations, there would have been no reason to modify the method of Ishiguro with Nozawa or vice versa, as both methods are successful in their own right and are not disclosed such that parts or steps would be readily interchanged without the improper use of hindsight rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JEFFREY T CARLEY/Examiner, Art Unit 3729            
                                                                                                                                                                                            /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729